Case 4:19-cv-12396-MFL-EAS ECF No. 13 filed 05/14/20             PageID.99     Page 1 of 2



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

SHANITA BRADLEY, et al.,

       Plaintiffs,                                      Case No. 19-cv-12396
                                                        Hon. Matthew F. Leitman
v.

FOUNTAIN BLEU HEALTH
AND REHABILITATION CENTER, INC.,


      Defendants
_______________________________________________________________________/

 ORDER DENYING PLAINTIFFS’ MOTION TO SET ASIDE THE DECEMBER
         5, 2019 ORDER DISMISSING THE CASE (ECF No. 10)

       On December 5, 2019, the Court entered a stipulated order (1) requiring the parties

to submit their dispute to binding arbitration and (2) dismissing this civil action with

prejudice. (See Stipulated Order, ECF No. 8.) On March 30, 2020, Plaintiffs filed a motion

to set the stipulated order aside. (See Mot., ECF No. 10.)

       The Court held an on-the-record telephonic status conference with counsel for all

parties on May 13, 2020. (See Notice, ECF No. 12.) For the reasons explained during that

conference, Plaintiffs’ motion is DENIED. Plaintiffs may file a renewed motion to set

aside the stipulated order, on the alternative basis explained by Plaintiffs’ counsel during

the status conference, by no later than May 27, 2020.

       IT IS SO ORDERED.

                                          s/Matthew F. Leitman
                                          MATTHEW F. LEITMAN
Dated: May 14, 2020                       UNITED STATES DISTRICT JUDGE

                                             1
Case 4:19-cv-12396-MFL-EAS ECF No. 13 filed 05/14/20           PageID.100     Page 2 of 2




       I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on May 14, 2020, by electronic means and/or ordinary mail.

                                         s/Holly A. Monda
                                         Case Manager
                                         (810) 341-9764




                                            2
